OFFICE LEASE AGREEMENT

 

STATE OF TEXAS

 

COUNTY OF DALLAS

 

THIS LEASE AGREEMENT, made and entered into as of the ___ day of June, 2006, by
and between the Landlord and Tenant hereinafter named.

 

 

W I T N E S S E T H:

 

1. Definitions and Basic Provisions. The following definitions and basic
provisions shall be used in conjunction with and limited by the reference
thereto in the provisions of this lease:

 

(a)

“Landlord":

TR LBJ CAMPUS PARTNERS, L.P

 

(b)

"Tenant":

American CareSource Holdings, Inc.

 

(c)

"Premises":

Galleria Crossing I

5429 LBJ Freeway

Suite 700

Dallas, Texas 75240

 

 

as generally outlined on the plan attached hereto as Exhibit "A." The term
“rentable area” means (1) the “usable area” within any leased premises (i.e.,
the gross area enclosed by the surface of the exterior glass walls, the
mid-point of any walls separating portions of the Premises from those adjacent
tenants, the slab penetration line of all such leased premises from Service
Areas and the corridor side of walls separating such leased premises from Common
Areas), plus (2) a pro rata part of the Common Areas and Service Areas within
the Building, including the area encompassed by any columns or other structural
elements which provide support to such leased Premises and/or the Building, but
excluding permanent vertical penetrations, such as fire stairs, elevator shafts,
flues, pipe shafts and vertical ducts. The rentable area in the Premises has
been calculated on the basis of the foregoing definition and is hereby
stipulated for all purposes hereof to be 9,349 square feet of rentable area,
whether the same should be more or less as a result of a minor variation
resulting from actual construction and completion of the leased Premises for
occupancy so long as such work is done in accordance with the terms and
provisions hereof. The total rentable area of the Building is stipulated for all
purposes herein to be 232,541 square feet.

 

(d)

Lease term:

A period of 78 months, commencing the later of (x) on September 1, 2006, or (y)
the date Landlord delivers to Tenant possession of the Premises with all of
Landlord’s Work and Obligations under the Work Letter Agreement substantially
complete as described in Section 4 of the Work Letter Agreement (the
"Commencement Date") and ending on last day of the seventy-eighth full month
thereafter.

 

(e)

Basic rental:

$1,139,937.72.

 

(f)

Monthly rental installment:

Months 1-3

Month4:

Months 5-24:

Months 25-48:

Months 49-78:

$-0- *

$10,266.74

$13,244.42

$15,581.67

$16,360.75

 

(f1)

Landlord Concession Payment (“LCP”):

Months 1-20:

$11,425.00

 

 

 

 

The monthly LCP described herein is only due from Landlord to Tenant so long as
no uncured event of default by Tenant as described in Paragraph 20 of this lease
shall remain in existence. The monthly LCP, in the form of a cash payment by
Landlord or credit against the monthly rental installment, as clarified in
Paragraph 1(f2) below, is due on or before the first day of any pertinent
calendar month.

 

(f2)

Reconciliation of amounts due NOT INCLUDING sums pursuant to Exhibit “B”:

 

 

 

Monthly rental

installment

LCP

“Prepaid Rent” (see Paragraph 3)

Net amount due

 

Months 1-3:

Month 4:

Months 5-8:

Months 9-20:

Months 21-24:

Months 25-48:

Months 49-78:

$-0-

$10,266.74

$13,244.42

$13,244.42

$13,244.42

$15,581.67

$16,360.75

$11,425.00

$11,425.00

$11,425.00

$11,425.00

N/A

N/A

N/A

 

$10,266.74

$13,244.42

N/A

N/A

N/A

N/A

 

$11,425.00 (L)*

$11,425.00 (L)

$11,425.00 (L)

$ 1,819.42 (T)**

$13,244.42 (T)

$15,581.67 (T)

$16,360.75 (T)

 

* “L” = Amount due by Landlord to Tenant

** “T” = Amount due by Tenant to Landlord

 

 

 

 

1

 



 

 

 

(g)

Security deposit:

$15,581.67.

 

 

 

 

(h)

Permitted use:

Office and related uses.

 

(i)

"Land":

The real property upon which the Project is located, described more particularly
on Exhibit "E" attached hereto and made a part hereof.

 

(j)

"Building":

Galleria Crossing I located at 5429 LBJ Freeway, Dallas, Texas 75240.

 

(k)

"Project":

Galleria Crossing I located at 5429 LBJ Freeway, Dallas, Texas 75240.

 

 

 

* Tenant agrees to pay all sums due pursuant to Exhibit “B”, including “Tenant’s
Share” of “Electrical Costs” as defined therein, at all times, including months
1-3 of the lease term.

 

 

 

 

2. Lease Grant. Landlord, in consideration of the rent to be paid and the other
covenants and agreements to be performed by Tenant and upon the terms and
conditions hereinafter stated, does hereby lease, demise and let unto Tenant the
Premises (as defined in paragraph 1 (c) hereof) commencing on the Commencement
Date (as defined in Paragraph 1(d) hereof, or as adjusted as hereinafter
provided) and ending on the last day of the lease term, unless sooner terminated
as herein provided. If this lease is executed before the Premises becomes vacant
or otherwise available and ready for occupancy, or if any present tenant or
occupant of the Premises holds over, and Landlord cannot acquire possession of
the premises prior to the commencement date of this lease, Landlord shall not be
deemed to be in default hereunder, and Tenant agrees to accept possession of the
premises at such time as Landlord is able to tender the same and such date shall
be deemed to be the commencement date and this lease shall continue for the
lease term described in Paragraph 1(d) hereof; provided if Landlord does not
obtain possession of the Premises on or before September 1, 2006 Tenant, in its
sole discretion, may terminate this lease at any time thereafter by written
notice to Landlord; provided further Tenant my not terminate this lease pursuant
to this sentence if Tenant has not terminated this Lease prior to receipt of
written notice from Landlord that Landlord has obtained full possession of the
Premises. Landlord hereby waives payment of monthly rental installments covering
any period prior to the tendering of possession of the Premises to Tenant
hereunder. Likewise, should Tenant occupy the Premises prior to the commencement
date specified in Paragraph 1(d), the commencement date shall be altered to
coincide with said occupancy with the ending date of the lease remaining
unchanged, however basic rental shall be increased pro rata. By occupying the
Premises, Tenant shall be deemed to have accepted the same as suitable for the
purpose herein intended and to have acknowledged that the same comply fully with
Landlord's covenants and obligations.

 

3. Rent. In consideration of this lease, Tenant promises and agrees to pay
Landlord the basic rental (as defined in Paragraph 1(e) hereof) in monthly
installments as set forth in Paragraph 1(f) hereof, and the additional rent as
determined in accordance with Exhibit “B”, without deduction, set off, notice or
demand, except as otherwise provided herein.

 

Five monthly installments of basic rental, to be applied to the fourth, fifth,
sixth, seventh an eighth monthly basic rental installments accruing hereunder,
totaling $63,244.42("Prepaid Rent"), together with the security deposit (as
defined in Paragraph 1(g) hereof), shall be payable by Tenant to Landlord
contemporaneously with the execution hereof. On the first day of the second
month on which basic rental begins to accrue under this lease, Tenant shall
begin paying the scheduled monthly rental installment without demand and shall
continue paying such monthly rental installments on or before the first day of
each succeeding calendar month during the term hereof. The monthly rental
installment for any fractional month at the beginning or the end of the lease
term shall be prorated.

 

If the monthly rental installment is not received by the Landlord on or before
the 5th day of the month for which such monthly rental installment is due, a
service charge of 5% of the monthly rental installment owed shall become due and
payable in addition to the monthly rental installment owed. Such service charge
is for the purpose of reimbursing Landlord for the extra costs and expenses
incurred in connection with the handling and processing of late monthly rental
installment payments. Provided however that Tenant shall be allowed one (1)
grace period per calendar year in which Tenant shall not be charged the 5%
service charge provided the rental installment is received by Landlord by the
tenth (10) day of the month.

 

The security deposit shall be held by Landlord without liability for interest
and as security for the performance by Tenant of Tenant's covenants and
obligations under this lease, it being expressly understood that such deposit
shall not be considered an advance payment of rental or a measure of Landlord's
damages in case of default by Tenant. Upon the occurrence of any event of
default by Tenant and the expiration of any applicable notice and cure period,
Landlord may, from time to time, without prejudice to any other remedy, use such
deposit to the extent necessary to make good any arrearages of rent and other
damage, injury, expense of liability caused to Landlord by such event of
default. Following any such application of the security deposit, Tenant shall
pay to Landlord on demand the amount so applied in order to restore the security
deposit to this original amount. If no uncured event of default then exists any
remaining balance of such deposit shall be returned by Landlord to Tenant upon
termination of this lease. If Landlord transfers its interest in the Premises
during the lease term, Landlord may assign the security deposit to the
transferee and, thereafter, upon such assignee’s assumption of Landlord’s
obligations with respect to the security deposit, Landlord shall have no further
liability for the return of such security deposit. Tenant may request receipt of
a written acknowledgement from the successor landlord of its receipt of the
security deposit and its agreement to refund or apply the same in

 

2

 



 

accordance with the terms of this Lease in the form of a copy of the assignment
and assumption of leases executed by the successor or Landlord. The obligation
of Tenant to pay rent is an independent covenant, and no act or circumstance
whatsoever, whether such act or circumstance constitutes a breach of covenant by
Landlord or not shall release Tenant of the obligation to pay rent.

 

4. Rental Escalation. See Exhibit "B" attached hereto and incorporated as a part
hereof.

 

5. Services.

 

(a) Landlord agrees to furnish Tenant while leasing the Premises, at Landlord's
sole cost and expense: (i) hot and cold water at those points of supply provided
for general use of tenants in the Building; (ii) electrical current for Tenant's
use and occupancy of the Premises to the extent reasonably deemed to be standard
in comparable suburban "Class A" high rise office buildings in Dallas, Texas,
provided however, that all costs for extraordinary or unusual demand for
electrical service (which shall mean more than __watts per square foot of the
Premises) shall be borne by Tenant; (iii) heating and air conditioning from 7:00
am until 6:00 pm Monday through Friday and 8:00 am through 1:00 pm on Saturdays
(other than holidays) and between 68 and 78 degrees; (iv) janitorial service on
a daily basis excluding holidays and weekends; (v) replacement of Building
standard light bulbs and tubes.

 

(b) Landlord does not warrant that any of such specified services will be free
from interruption or stoppage, but nevertheless Landlord shall use reasonable
diligence to resume any such interrupted or stopped service; provided, however
should any interruption both (1) continue for a period of ten (10) consecutive
days, and (2) render the Premises untenantable, then Tenant’s rent shall be
abated from the date of the initial interruption through the date the services
are restored.

 

 

6.

Leasehold Improvements.         See Exhibit “C”.

 

7. Use. Tenant shall use the Premises only for the permitted use (as defined in
Paragraph 1(h) hereof), and uses that are commonly related thereto. Tenant will
not occupy or use the Premises, or permit any portion of the Premises to be
occupied or used for any business or purpose other than the permitted use or for
any use or purpose which is unlawful in part or in whole or extra hazardous on
account of fire, nor permit anything to be done which will in any way materially
increase the rate of fire insurance on the Building or contents; and in the
event that, by reason of acts of Tenant, there shall be any increase in the rate
of insurance on the Building or contents created by Tenant's acts or conduct of
business and then Tenant hereby agrees to pay to Landlord the amount of such
increase on demand and acceptance of such payment shall not constitute a waiver
of any of Landlord's other rights provided herein. Tenant will conduct its
business and control its agents, employees and invitees in such a manner as not
to create any nuisance, nor unreasonably interfere with, unreasonably annoy or
disturb other tenants or Landlord in management of the Building. Tenant will
maintain the Premises in a clean, healthful and safe condition and will comply,
in all material respects, with all laws, ordinances, orders, rules and
regulations (state, federal, municipal and other agencies or bodies having any
jurisdiction thereof) with reference to use, condition or occupancy of Premises.
Tenant's obligation to comply with all laws specifically includes any and all
laws relating to environmental hazards and to accessibility by persons with
disabilities. Tenant will not, without the prior written consent of Landlord,
install lighting, window coverings or decoration, or install any signs, window
or door lettering or advertising media of any type on or about the Premises or
any part thereof (other than door identification signage customary in the
Building); provided Tenant may alter floor coverings and wall coverings
(including painting) with replacements of similar quality and utility. Should
Landlord agree in writing to any of the foregoing items in the preceding
sentence, Tenant will maintain such permitted items in good condition and repair
at all times, normal wear and tear and casualty excepted.

 

8. Repairs and Maintenance and Compliance with Accessibility Laws

 

(a) By Landlord: Landlord shall maintain only the roof, foundation, heating and
air conditioning systems, common areas, plumbing (including fixtures), elevators
(if any), fire protection sprinkler system(if any), the structural soundness of
the exterior walls, the paving outside the Building, and the landscaping in good
repair and condition consistent with a class A office building in the sub-market
in which the Building is located, except for reasonable wear and tear. Landlord
shall be responsible for pest eradication. If such pests result from Tenant's
use and occupancy of the Premises, Tenant shall pay to Landlord on demand the
cost for such eradication. Tenant shall give immediate written notice to
Landlord of the need for repairs or corrections and Landlord shall proceed
promptly to make such repairs or corrections. Landlord's liability hereunder
shall be limited to the cost of such repairs or corrections.

 

(b) By Tenant: Tenant shall at its expense and risk maintain the Premises and
related facilities in good repair and condition. Tenant will not in any manner
knowingly deface or injure the Building, the Premises or related facilities and
will pay the cost of repairing any damage or injury done by Tenant or Tenant's
agents, employees or invitees. Tenant shall throughout the term of this lease
take good care of the Building, the Premises and related facilities and keep
them free from waste and nuisance of any kind. If Tenant shall fail to make any
repair required hereunder (including all necessary replacements) within fifteen
(15) days (or such longer time so long as Tenant commences such repair within
such fifteen day period and diligently pursues such repair to completion) after
written notification to do so, Landlord may at its option make such repair and
Tenant shall, upon demand therefor, pay Landlord for the reasonable cost thereof
together.

 

(c) By Landlord and Tenant: Tenant shall at its expense and risk cause the
Premises and related facilities to be in compliance with the requirements of the
Americans With Disabilities Act and all other pertinent laws relating to public
access ("Accessibility Laws"). Landlord shall at its expense and risk cause the
common areas of the Building and the Project (including but not limited to
restrooms, parking areas, sidewalks and elevators) to comply with Accessibility
Laws.

 

3

 



 

Any extraordinary or atypical requirements imposed by Accessibility Laws
relating to the unique nature of Tenant's business shall be Tenant's
responsibility and Tenant shall bear the risk and expense of compliance with
such extraordinary or atypical requirements. Tenant acknowledges that Landlord's
responsibility is to insure that common areas of the Building comply with
Accessibility Laws assuming the imposition of requirements typical for a
suburban office building.

 

9. Alterations and Improvements. Tenant will not make or allow to be made any
alterations or physical additions in or to the Premises other than
non-structural and cosmetic changes and changes that are less then $10,000
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld as to nonstructural alterations. Landlord may require, as
a condition to granting its consent to any such alterations or physical
additions, that Tenant agree to remove such alterations or physical additions at
the end of the lease term and restore the Premises to the condition in which the
same existed before such alterations or physical additions were made. At the end
or other termination of this lease, Tenant shall deliver up the Premises with
all improvements located thereon (except as otherwise herein provided) in good
repair and condition, reasonable wear and tear and casualty excepted, and shall
deliver to Landlord all keys to the Premises. The cost and expense of any
repairs necessary to restore the condition of the Premises to such condition in
which they are to be delivered to Landlord shall be borne by Tenant. All
alterations, additions or improvements (whether temporary or permanent in
character) made in or upon the Premises, either by Landlord or Tenant, shall be
Landlord's property on termination of this lease and shall remain on the
Premises without compensation to Tenant. All furniture, trade fixtures and
equipment installed by Tenant may be removed by Tenant at the termination of
this lease if Tenant so elects, and shall be so removed if required by Landlord,
or if not so removed shall at the option of Landlord, become the property of
Landlord. All such installations, removals and restoration shall be accomplished
in good workmanlike manner so as not to damage the Premises or the primary
structure or structural qualities of the Building or the plumbing, electrical
lines or other utilities.

 

10. Common Areas. The use and occupation by Tenant of the Premises shall include
the use in common with others entitled thereto of the common areas, parking
areas, service roads, loading facilities, sidewalks, and other facilities as may
be designated from time to time by Landlord (together with the “common areas”),
subject, however, to the terms and conditions of this agreement and to
reasonable rules and regulations for the use thereof as prescribed from time to
time by Landlord.

 

All common areas described above shall at all times be subject to the exclusive
control and management of Landlord, and Landlord shall have the right from time
to time to establish, modify and enforce reasonable rules and regulations with
respect to all facilities and areas mentioned in this Article. Landlord shall
have the right to construct, maintain, and operate lighting facilities on all
such areas and improvements; to police same; from time to time to change the
area, level, location and arrangement of parking areas and other facilities
hereinabove referred to; and to restrict parking by tenants, their officers,
agents, and employees to employee parking areas.

 

All common areas and facilities not within the Premises, which Tenant may be
permitted to use and occupy, are to be used and occupied under a revocable
license, and if the amount of such areas be diminished, Landlord shall not be
subject to liability nor shall Tenant be entitled to any compensation or
diminution or abatement of rent, nor shall such diminution of such areas be
deemed constructive or actual eviction; provided, however, in no event shall
Landlord materially reduce the parking spaces or access to the Building or
Premises without Tenant’s prior written consent, which consent shall not be
unreasonably withheld or delayed.

 

11. Assignment and Subletting. If Tenant desires to assign this lease or sublet
the Premises or any part thereof, Tenant shall give Landlord written notice of
such desire together with the name of the proposed assignee or sublessee, a
reasonable description of its business, and current financial information about
it in reasonable detail to allow Landlord to assess the financial condition of
such proposed assignee or sublessee. Tenant shall give such notice and
information to Landlord at least ten (10) days prior to the date on which Tenant
desires to make such assignment or sublease. If Tenant transfers more than half
of the stock or other voting control of Tenant Landlord shall approve the
assignment of this Lease. Any other proposed subletting or assignment shall be
subject to landlord’s reasonable approval. Landlord shall, within ten (10) days
following receipt of such notice, notify Tenant in writing that Landlord elects
either (i) to terminate this lease as to the space so affected as of the date so
specified by Tenant, in which event Tenant will be relieved of all further
obligation hereunder as to such space, (ii) to permit Tenant to assign this
lease or sublet such space, or (iii) refuse to permit Tenant to assign this
lease or sublet such space. Consent by landlord shall not be unreasonably
withheld or delayed. If Landlord should fail to notify Tenant in writing of such
election within such ten-day period, Landlord shall be deemed to have elected
(iii) above. Consent by Landlord to one or more assignments or sublettings shall
not operate as a waiver of Landlord's rights as to any subsequent assignments
and sublettings. Tenant shall pay all costs incurred by Landlord in connection
with the foregoing provisions including without limitation legal fees,
construction costs to reconfigure the Premises, and credit checks.
Notwithstanding any assignment or subletting, Tenant and any guarantor of
Tenant's obligations under this lease shall at all times remain fully
responsible and liable for the payment of the rent herein specified and for
compliance with all of Tenant's other obligations under this lease. Moreover, if
the rental or other consideration (or a combination of the rental and any bonus
or other consideration therefor or incident thereto) due and payable to Tenant
by an assignee or sublessee exceeds the rental payable under this lease
(appropriately prorated in the case of a sublease of less than all of the
Premises), then Tenant shall be bound and obligated to pay Landlord fifty
percent (50%) of all such excess rental and other excess consideration within
ten (10) days after receipt thereof by Tenant. Finally, upon any assignment or
subletting all rentals paid to Tenant by an assignee or sublessee shall be
received by Tenant in trust for Landlord, to be forwarded immediately to
Landlord. If Landlord transfers and assigns its interest in this lease and the
Building containing the Premises, Landlord shall thereby be released from any
further obligations hereunder, and Tenant agrees to look solely to such
successor in interest of the Landlord for performance of such obligations.
Tenant shall not mortgage, pledge or otherwise encumber its interest in this
lease or in the Premises.

 

12. Indemnity. Landlord shall not be liable for and Tenant will indemnify and
save harmless Landlord of and from all fines, suits, claims, demands, losses and
actions (including attorney's fees) for

 

4

 



 

any injury to person or damage to or loss of property on or about the Premises
caused by the negligence or misconduct or breach of this lease by Tenant, its
agents, employees, sublessees, invitees or by any other person entering the
Building, the Premises, or related facilities under express or implied
invitation of Tenant, or arising out of Tenant's use of the Building, the
Premises, or related facilities. Landlord shall not be liable or responsible for
any loss or damage to any property or death or injury to any person occasioned
by theft, fire, Act of God, public enemy, injunction, riot, strike,
insurrection, war, court order, requisition of any governmental body or
authority, by other tenants of the Building or related facilities or any other
matter beyond control of Landlord, or for any injury or damage or inconvenience
which may arise through repair or alteration of any part of the Building, the
Premises or related facilities, or failure to make repairs or from any cause
whatsoever except the gross negligence of Landlord, its agents, and Contractor
and their employees. Tenant shall, at all times during the term of this lease,
maintain a policy or policies of insurance with the premiums thereon fully paid
in advance, in amounts and with insurance companies approved by Landlord
insuring Tenant's obligations to Landlord under Paragraph 12 of this lease.

 

13. Mortgages. Tenant accepts this lease subject to any deeds of trust, security
interests or mortgages which might now or hereafter constitute a lien upon the
Building or improvements therein, the Premises, or related facilities (provided
Landlord shall use commercially reasonable efforts to obtain a non-disturbance
agreement for Tenant), and to zoning ordinances and other building and fire
ordinances and governmental regulations relating to the use of the property
Tenant shall at any time hereafter, on demand, execute any instruments, releases
or other documents that may be required by any mortgagee for the purpose of
subjecting and subordinating this lease to the lien of any such deed of trust,
security interest or mortgage so long as Tenant’s rights hereunder are not
materially reduced. Landlord, at its sole options, shall have the right to waive
the applicability of this Paragraph 13 so that this lease will not be subject
and subordinate to any such deed of trust, security interest or mortgage.

 

14. Insurance. Landlord shall, at all times during the term of this lease
maintain a policy or policies of insurance with the premiums thereon fully paid
in advance, issued by and binding upon some solvent insurance company, insuring
the Building against loss or damage by fire, explosion, or other hazards and
contingencies for the full insurable value thereof; provided that Landlord shall
not be obligated to insure any furniture, equipment, machinery, goods or
supplies not covered by this lease which Tenant may bring or obtain upon the
Premises, or any additional improvements which Tenant may construct thereon.

 

Tenant shall, at all times during the term of this lease, maintain a policy or
policies of insurance, with the premiums thereon fully paid in advance, issued
by and binding upon insurance companies approved by Landlord, such approval not
to be unreasonably withheld, insuring any furniture, equipment, machinery, goods
or supplies which Tenant may bring or obtain upon the Premises, and any
additional improvements which Tenant may construct on the Premises against loss
or damage by fire, explosion or other hazards and contingencies for the full
insurable value thereof. Tenant shall also, at all times during the term of this
lease, maintain a policy or policies of insurance, with the premiums thereon
fully paid in advance, for comprehensive general and contractual liability
insurance against claims for personal injury, death and property damage
occurring in or about the Premises, such insurance to afford protection to the
limits of (i) not less than $1,000,000.00 in respect of injury to or death of
any number of persons arising out of any one occurrence and (ii) $1,000,000.00
in respect of any instance of property damage. Such policy or policies shall be
issued by and binding upon insurance companies approved by Landlord, such
approval not to be unreasonably withheld.

 

Tenant shall deliver to Landlord, prior to the Commencement Date, certificates
of such insurance and shall, at all times during the term of this lease, deliver
to Landlord upon request true and correct copies of such insurance policies. The
comprehensive general and contractual liability policy described above shall (i)
name Landlord as an additional insured,(ii) insure performance of the
indemnities of Tenant contained in this lease, and (iii) be primary coverage, so
that any insurance coverage obtained by Landlord shall be in excess thereof.
Each insurance policy obtained by Tenant shall provide that it will not be
canceled or reduced in coverage without 30 days prior written notice to
Landlord. Tenant shall deliver to Landlord certificates of renewal at least 30
days prior to the expiration date of each such policy and copies of new policies
at least 30 days prior to terminating any such policies.

 

15. Inspection. Landlord or representatives shall have the right to enter into
and upon any and all parts of the Premises at reasonable hours to (i) inspect
same or clean or make repairs or alterations or additions as Landlord may deem
necessary (but without any obligation to do so, except as expressly provided for
herein), or (ii) during the last six 96) months of the lease show the Premises
to prospective tenants, purchasers or lenders; and Tenant shall not be entitled
to any abatement or reduction of rent by reason thereof, nor shall such be
deemed to be an actual or constructive eviction. Landlord shall use all
reasonable efforts to ensure that they, their agents, contractors and visitors
do not disturb Tenant while on the Premises.

 

16. Condemnation. If, during the term of this lease, or any extension or renewal
thereof, a substantial portion of the Premises or a material portion of the
Building should be taken for any public or quasi-public use under any
governmental law, ordinance or regulation or by right of eminent domain or by
private purchase in lieu thereof, and in Tenant’s reasonable judgment Tenant’s
ability to operate the Premises is materially and adversely impaired, this lease
shall terminate and the rent shall be abated during the unexpired portion of
this lease, effective on the date physical possession is taken by the condemning
authority, and Tenant shall have no claim against Landlord for the value of any
unexpired term of this lease; provided, Tenant may make a claim against the
condemning authority for relocation costs, the value of Tenant’s improvements
and for Tenant’s equipment and fixtures.

 

In the event a portion less than fifty percent (50%) of the Premises shall be
taken for any public or quasi-public use under any governmental law, ordinance
or regulation, or by right of eminent domain or by private sale in lieu thereof
and the partial taking or condemnation shall render the Premises unsuitable for
Tenant's business, then Landlord shall have the option, in its sole discretion,
of terminating this lease, or, at Landlord's sole risk and expense, restoring
and reconstructing the Premises to its original size and with the same quality
of tenant improvements installed by tenant prior to such taking. Should

 

5

 



 

Landlord elect to restore, the lease shall continue in full force and effect
with the rent payable except for the portion that was taken during the unexpired
portion of this lease adjusted to such an extent as may be fair and reasonable
under the circumstances, and Tenant shall have no claim against Landlord for the
value of any interrupted portion of this lease.

 

In the event of any condemnation or taking, total or partial, Tenant shall not
be entitled to any part of the award or price paid in lieu thereof, and Landlord
shall receive the full amount of such award or price, Tenant hereby expressly
waiving any right or claim to any part thereof.

 

17. Fire or Other Casualty. In the event that the Premises should be totally
destroyed by fire, tornado or other casualty or in the event the Premises or the
Building should be so damaged that rebuilding or repairs cannot be completed
within 180 days after the date of such damage, either Landlord or Tenant may at
its option terminate this lease by delivering written notice thereof to the
other party within twenty (20) days following such damage, in which event the
rent shall be abated during the unexpired portion of this lease effective with
the date of such damage. In the event the Premises should be damaged by fire,
tornado or other casualty covered by Landlord's insurance, but only to such
extent that rebuilding or repairs can be completed within 180 days after the
date of such damage, or if the damage should be more serious but neither
Landlord nor Tenant elects to terminate this lease, in either such event
Landlord shall within thirty (30) days after the date of such damage commence to
rebuild or repair the Premises and shall proceed with reasonable diligence to
restore the Premises to substantially the same condition in which they were
immediately prior to the happening of the casualty, except that Landlord shall
not be required to rebuild, repair or replace any part of the furniture,
equipment, fixtures and other improvements which may have been placed by Tenant
or other tenants within the Building or the Premises, or related facilities. In
the event that the Premises are untenantable such that Tenant is deprived of the
use and enjoyment thereof, Landlord shall abate the rent during the time
Premises are unfit for occupancy. If the Premises are not totally untenantable,
Landlord shall allow Tenant a fair diminution of rent during the time the
Premises are partially unfit for occupancy. In the event any mortgagee under a
deed of trust, security agreement or mortgage elects pursuant to a right granted
therein that insurance proceeds be used to retire the mortgage debt, Landlord
shall have no obligation to rebuild and this lease shall terminate upon notice
to Tenant. Any insurance which may be carried by Landlord or Tenant against loss
or damage to the Project or to the Premises shall be for the sole benefit of the
party carrying such insurance and under its sole control.

 

18. Holding Over. Should Tenant, or any of its successors in interest, hold over
the Premises, or any part thereof, after the date that is thirty (30) days after
the expiration of the term of this lease, unless otherwise agreed in writing,
such holding over shall constitute and be construed as tenancy at sufferance
only. Such tenancy shall be at a daily rental equal to 1/30th of 150% of the sum
of the monthly rental installment plus the most current rental adjustment which
may have been made thereto pursuant to Paragraph 4 hereof The inclusion of the
preceding sentence shall not be construed as Landlord's consent for the Tenant
to hold over.

 

19. Taxes on Tenant's Property. Tenant shall be liable for all taxes levied or
assessed against personal property, furniture or fixtures placed by Tenant in
the Premises. If any such taxes for which Tenant is liable are levied or
assessed against Landlord or Landlord's property and if Landlord elects to pay
the same or if the assessed value of Landlord's property is increased by
inclusion of personal property, furniture or fixtures placed by Tenant in the
Premises, and Landlord elects to pay the taxes based on such increase, Tenant
shall pay to Landlord upon demand that part of such taxes for which Tenant is
primarily liable hereunder.

 

20. Events of Default. The following events shall be deemed to be events of
default by Tenant under this lease:

 

(a) Tenant shall fail to pay any monthly rental installment or any portion of
the basic rental or additional rent or any other obligation hereunder involving
the payment of money within five (5) days of when due; provided, not more than
twice in any twelve (12) month period Tenant shall be provided written notice of
any such default and five (5) days thereafter to cure any such monetary default;

 

(b) Tenant shall fail to comply with any term, provision or covenant of this
lease, other than the payment of rent or shall fail to comply with any term,
provision or covenant in any other agreement with Landlord affecting the
Premises, and shall not cure such failure within thirty (30) days after written
notice thereof to Tenant;

 

(c) Tenant shall make an assignment for the benefit of creditors;

 

(d) Tenant shall file a petition under any section or chapter of the Federal
Bankruptcy Code, as amended, or under any similar law or statute of the United
States or any State thereof, or Tenant shall be adjudged bankrupt or insolvent
in any proceeding filed against Tenant thereunder and such adjudication shall
not be vacated or set aside within thirty (30) days;

 

(e) A receiver or Trustee shall be appointed for all or substantially all of the
assets of Tenant and such receivership shall not be terminated or stayed within
thirty (30) days;

 

(f) Tenant shall fail to take possession of the Premises within Sixty (60)days
after the same are tendered by Landlord to Tenant for occupancy; or

 

(g) Tenant shall assign this lease or sublet the Premises in violation of the
terms of this Lease without Landlord's consent.

 

21. Remedies. Upon the occurrence of any event of default specified in Paragraph
20 hereof, Landlord shall have the option to pursue any one or more of the
following remedies without any notice or demand whatsoever:

 

 

6

 



 

 

(a) Terminate this lease in which event Tenant shall immediately surrender the
Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession and expel or remove Tenant and any other
person who may be occupying such Premises or any part thereof, without being
liable for prosecution or any claim of damages therefor. Tenant agrees to pay to
Landlord on demand the amount of all loss and damage which Landlord may suffer
by reason of such termination, including (i) the reasonable cost of recovering
the Premises (including attorneys fees and costs of suit), (ii) the reasonable
cost of removing and storing any personal property, (iii) the unpaid rent earned
at the time of termination, plus interest thereon at the rate described in
Paragraph 35, (iv) the present value (discounted at the rate of six percent (6%)
per annum) of the balance of the basic rental and additional rental for the
remainder of the lease term less the present value (discounted at the same rate)
of the fair market rental value of the Premises for such period, taking into
account the period of time the Premises will remain vacant until a new tenant is
obtained, and the reasonable cost to prepare the Premises for occupancy and the
other costs (such as costs of repairs or remodeling, leasing commissions and
attorneys fees) to be incurred by Landlord in connection therewith, and (v) any
other sum of money and damages owed by Tenant to Landlord under this lease;

 

(b) Enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim for damages therefor, and if
Landlord so elects, relet the Premises on such terms as Landlord shall deem
advisable and receive the rent thereof. Tenant agrees to pay to Landlord on
demand any deficiency in basic rental that may arise by reason of such
reletting;

 

(c) Enter upon the Premises, without being liable for prosecution or any claim
for damages therefor, and do whatever Tenant is obligated to do under the terms
of this lease, and tenant agrees to reimburse Landlord on demand for any
expenses which Landlord may incur in thus effecting compliance with Tenant's
obligations under this lease, and Tenant further agrees that Landlord shall not
be liable for any damages resulting to the Tenant from such action; and

 

(d) Landlord may, and is hereby entitled and authorized, without any notice to
Tenant whatsoever, to enter upon the Premises by use of a master key, a
duplicate key, or other peaceable means, and to change, alter, and/or modify the
door locks on all entry doors of the Premises, thereby permanently excluding
Tenant, and its officers, principals, agents, employees, and representatives
therefrom. If Landlord has either permanently repossessed the Premises pursuant
to the foregoing provisions of this Lease, or has terminated this lease by
reason of Tenant's default, Landlord shall not thereafter be obligated to
provide Tenant with a key to the Premises at any time; provided, however, that
in any such instance, during Landlord's regular business hours and at the
convenience of Landlord, and upon the written request of Tenant accompanied by
such written waivers and releases as Landlord may require, Landlord will escort
Tenant or its authorized personnel to the Premises to retrieve any personal
belongings or other property of Tenant not subject to the lien or security
interest described herein. If Landlord elects to exclude Tenant from the
Premises without permanently repossessing or terminating pursuant to the
foregoing provisions of this lease, then Landlord (at any time prior to actual
repossession or termination) shall not be obligated to provide Tenant a key to
re-enter the Premises until such time as all delinquent rental and other amounts
due under this lease have been paid in full (and all other defaults, if any,
have been completely cured to Landlord's satisfaction), and Landlord has been
given assurance reasonably satisfactory to Landlord evidencing Tenant's ability
to satisfy its remaining obligations under this lease. During any such temporary
period of exclusion, Landlord will, during Landlord's regular business hours and
at Landlord's convenience, upon written request by Tenant, escort Tenant or its
authorized personnel to the Premises to retrieve personal belongings of Tenant
or its employees, and such other property of Tenant as is not subject to the
Landlord's lien and security interest described herein. This remedy of Landlord
shall override and control any conflicting provisions of the Texas Property
Code.

 

No re-entry or taking possession of the Premises by Landlord shall be construed
as an election on its part to terminate this lease, unless a written notice of
such intention be given to Tenant. Notwithstanding any such reletting or
re-entry or taking possession, Landlord may at any time thereafter elect to
terminate this lease for a previous default. Pursuit of any of the foregoing
remedies shall not preclude pursuit of any of the other remedies herein provided
or any other remedies provided by law, nor shall pursuit of any remedy herein
provided constitute a forfeiture or waiver of any rent due to Landlord hereunder
or of any damages accruing to Landlord by reason of the violation of any of the
terms, provisions and covenants herein contained. Landlord's acceptance of rent
following an event of default hereunder shall not be construed as Landlord's
waiver of such event of default. No waiver by Landlord of any violation or
breach of any of the terms, provisions, and covenants herein contained shall be
deemed or construed to constitute a waiver of any other violation or breach of
any of the terms, provisions, and covenants herein contained. Forbearance by
Landlord to enforce one or more of the remedies herein provided upon an event of
default shall not be deemed or construed to constitute a wavier of any other
violation or default.

 

22. Surrender of Premises. No act or thing done by the Landlord or its agents
during the term hereby granted shall be deemed as acceptance of a surrender of
the Premises, and no agreement to accept a surrender of the Premises shall be
valid unless the same be made in writing and subscribed by the Landlord.

 

23. Attorneys' Fees. In case it should be necessary or proper for Landlord or
Tenant to bring any action under this lease or to consult or place such lease,
or any amount payable by Landlord or Tenant thereunder, with an attorney
concerning or for the enforcement of any of Landlord's or Tenant's rights
hereunder, then the non-prevailing party agrees in each and any such case to pay
the prevailing party on demand a reasonable attorney's fee.

 

24. Landlord’s Lien. Landlord waives any statutory or contractual landlord’s
lien for rent.

 

 

7

 



 

 

25. Mechanic's Lien. Tenant will not permit any mechanic's lien or liens to be
placed upon the Premises or the Project or improvements thereon during the term
hereof caused by or resulting from any work performed, materials furnished or
obligation incurred by or at the request of Tenant, and in the case of the
filing of any such lien Tenant will promptly pay same. If default in payment
thereof shall continue for twenty (20) days after written notice thereof from
Landlord to the Tenant, the Landlord shall have the right and privilege at
Landlord's option of paying the same or any portion thereof without inquiry as
to the validity thereof, and any amounts so paid, including expenses and
interest, shall be so much additional rent hereunder due from Tenant to Landlord
and shall be repaid to Landlord immediately on rendition of bill therefor,
together with interest until repaid as provided in Paragraph 35. Tenant will
have the option to "bond around" any mechanic's lien or liens, provided such
bonding around is in accordance with and permitted by deeds of trust or
mortgages affecting the Building.

 

26. Waiver of Subrogation. Anything in this lease to the contrary
notwithstanding, the parties hereto hereby waive any and all rights of recovery,
claim action or cause of action, against each other, their agents, officers, and
employees, for any loss or damage that may occur to the Premises hereby demised,
or any improvements thereof, or such Project of which the Premises are a part,
any improvements thereto, or related facilities, by reason of fire, the
elements, or any other cause which could be insured against under the terms of
standard fire and extended coverage insurance policies, regardless of cause or
origin, including negligence of the parties hereto, their agents, officers and
employees.

 

No insurer of one party hereunder shall hold any right of subrogation against
the other party. If the respective insurer of Landlord and Tenant does not
permit the foregoing waiver without an appropriate endorsement to such party’s
insurance policy, then Landlord and Tenant each covenant and agree to notify its
insurer of the waiver set forth herein and to secure from such insurer an
appropriate endorsement to its respective insurance policy with respect to such
waiver.

 

27. Notices. Each provision of the Agreement, or of any applicable governmental
laws, ordinances, regulations, and other requirements with reference to the
sending, mailing or delivery of any notice, or with reference to the making of
any payment by Tenant to Landlord, shall be deemed to be complied with when and
if the following steps are taken:

 

(a) All rent and other payment required to be made by Tenant to Landlord
hereunder shall be payable to Landlord in Dallas County, Texas, at the address
hereinbelow set forth, or at such other address as Landlord may specify from
time to time by written notice delivered in accordance herewith:

 

(b) Any notice or document required to be delivered hereunder shall be deemed to
be delivered if actually received and whether or not received when deposited in
the United States mail, postage prepaid, certified or registered mail (with or
without return receipt requested) addressed to the parties hereto at the
respective addresses set out opposite their names below, or at such other
address as they have heretofore specified by written notice delivered in
accordance herewith:

LANDLORD:

TR LBJ CAMPUS PARTNERS, L.P.

c/o Thompson Realty Corporation

2505 N. Plano Road, Suite 3000

Richardson, Texas 75082

 

 

TENANT:

American Caresource Holdings, Inc.

5429 LBJ Freeway

Suite 700

Dallas, Texas 75240

 

 

28. Force Majeure. Whenever a period of time is herein prescribed for action to
be taken by Landlord or Tenant, as the case may be, except for the payment by
Tenant of any sums due hereunder including basic rental and additional rental,
Landlord or Tenant, as the case may be, shall not be liable or responsible for,
and there shall be excluded from the computation of any such period of time, any
delays due to strikes, riots, Acts of God, shortages of labor or materials, war,
governmental laws, regulations or restrictions or any other causes of any kind
whatsoever which are beyond the control of Landlord or Tenant, as the case may
be.

 

29. Separability. If any clause or provision of this lease is illegal, invalid
or unenforceable under present or future laws effective during the term of this
lease, then and in that event, it is the intention of the parties hereto that
the remainder of this lease shall not be affected thereby, and it is also the
intention of the parties to this that in lieu of each clause or provision of
this lease that is illegal, invalid, or unenforceable, there be added as part of
this lease a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.

 

30. Entire Agreement; Amendments; Binding Effect. This lease contains the entire
agreement between the parties and may not be altered, changed or amended, except
by instrument in writing signed by both parties hereto. No provision of this
lease shall be deemed to have been waived by Landlord unless such waiver be in
writing signed by Landlord and addressed to Tenant, nor shall any custom or
practice which may grow up between the parties in the administration of the
terms hereof be construed to waive or lessen the right of Landlord to insist
upon the performance by Tenant in strict accordance with the terms hereof. The
terms, provisions, covenants and conditions contained in this lease shall apply
to, inure to the benefit of, and binding upon the parties hereto, and upon their
respective successors in interest and legal representatives, except as otherwise
herein expressly provided.

 

31. Quiet Enjoyment. Provided Tenant has performed all of the terms, covenants,
agreements and conditions of this lease, including the payment of rent, to be
performed by Tenant, Tenant shall peaceably and quietly hold and enjoy the
Premises for the term hereof, without hindrance from Landlord, subject to the
terms and conditions of this lease.

 

 

8

 



 

 

32. Rules and Regulations. Tenant and Tenant's agents, employees, and invitees
will comply fully with all requirements of the rules and regulations of the
Project and related facilities which are attached hereto as Exhibit "D," and
made a part hereof as though fully set out herein. Landlord shall at all times
have the right to change such rules and regulations or to promulgate other rules
and regulations in such reasonable manner as may be deemed advisable for safety,
care, or cleanliness of the Project, the Premises, or related facilities, and
for preservation of good order therein, all of which rules and regulations,
changes and amendments will be forwarded to Tenant in writing and shall be
carried out and observed by Tenant; provided, in no event shall any such rules
and regulations conflict with the term of this Lease. Tenant shall further be
responsible for the compliance with such rules and regulations by the employees,
servants, agents, visitors and invitees of Tenant.

 

33. Broker's or Agent's Commission. Tenant represents and warrants that there
are no claims for brokerage commissions or finder's fees in connection with the
execution of this lease, except for Trammell Crow Company, and Tenant agrees to
indemnify and hold harmless Landlord against all liabilities and costs arising
from such claims, including without limitation attorneys' fees in connection
therewith.

 

34. Guaranty, Joint and Several Liability. If there be more than one Tenant, the
obligations hereunder imposed upon Tenant shall be joint and several. If there
be a guarantor of Tenant's obligations hereunder, the obligations hereunder
imposed upon Tenant shall be the joint and several obligations of Tenant and
such guarantor and Landlord need not first proceed against the Tenant hereunder
before proceeding against such guarantor, nor shall any such guarantor be
released from its guaranty for any reason whatsoever, including without
limitation, in case of any amendments hereto, waivers hereof or failure to give
such guarantor any notices hereunder.

 

35. Interest. Any rent or other amount which becomes owing by Tenant to Landlord
under this lease (including unpaid service charges) shall bear interest from the
date of demand at the maximum contractual rate of interest which could be
charged legally by Landlord in the event of a loan of such rent or other amount
by Landlord to Tenant under the then applicable laws of the State of Texas or in
the event there is no established maximum contractual rate of interest, such
interest shall be a the rate of fourteen percent (14%) per annum.

 

36. Estoppel Certificate. Tenant will, at any time and from time to time, upon
not less than ten (10) business days' prior request by Landlord, execute,
acknowledge and deliver to Landlord a statement in writing executed by Tenant
certifying that this lease is unmodified and in full effect (or, if there have
been modifications, that this lease is in full effect as modified, and setting
forth such modifications) and the dates to which the rent has been paid, and
either stating that to the knowledge of the signer of such certificate no
default exists hereunder or specifying each such default of which the signer may
have knowledge; it being intended that any such statement by Tenant may be
relied upon by any prospective purchaser or mortgagee of the Project. In the
event Tenant shall fail or neglect to execute, acknowledge and deliver any such
certificate, and such failure shall continue for five (5) days after written
notice, Tenant shall be in default under this lease.

 

37. Landlord's Liability. The liability of Landlord to Tenant for any default by
Landlord under the terms of this lease shall be limited to the Landlord’s
interest in the rents for the Building, the proceeds from any sale or
condemnation event or the proceeds of sale on execution of the interest of
Landlord in the Building and Landlord shall not be personally liable for any
deficiency. This clause shall not be deemed to limit or deny any remedies which
Tenant may have in the event of default by Landlord hereunder, which do not
involve the personal liability of Landlord.

 

38. Captions. The captions contained in this lease are for convenience of
reference only, and in no way limit or enlarge the terms and conditions of this
lease.

 

39. Gender. Words of any gender used in this lease shall be held and construed
to include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires.

 

40. Place of Performance. Tenant shall perform all covenants, conditions and
agreements contained herein, including but not limited to payment of rent, in
Dallas County, Texas. Any suit arising from or relating to this agreement shall
be brought in Dallas County, Texas.

 

41. Relocation. Intentionally deleted.

 

42. Lender Approval. Intentionally deleted.

 

43. Lease Submission. The submission of this lease to Tenant shall not be
construed as an offer, nor shall Tenant have any rights with respect hereto
unless and until Landlord shall execute a copy of this lease and deliver the
same to Tenant.

 

44. Blocked Persons.  Tenant and Landlord hereby represent to each other that
neither is a “blocked person” or “specially designated national” listed by the
United States Department of the Treasury’s Office of Foreign Assets Control, and
neither is a person described in section (a), (b), (c), or (d) of Section 1 of
the Executive Order 13224 issued by President George W. Bush on September 23,
2001, as amended (“Order”). Tenant further represents to Landlord that none of
the funds Tenant will deliver to Landlord as payment of rent are subject to
being blocked pursuant to the Order. Landlord further represents to Tenant that
neither the Property nor Landlord’s interest in the Property is subject to being
blocked pursuant to the Order. Tenant and Landlord shall indemnify, defend and
hold harmless the other from and against any and all loss, cost, damage or
expense, including court costs and reasonable attorneys’ fees, suffered or
incurred by the other party as a consequence of breach of this representation.

 

9

 



 

Notwithstanding anything in this Lease to the contrary, the indemnification
obligations contained in this paragraph shall survive termination of the lease
agreement.

 

45. Moving Allowance. Upon Tenant’s occupancy of the Premises, and within thirty
(30) days after Landlords receipt of an invoice from Tenant, Landlord agrees to
pay the sum of $1.00 per square foot of rentable area to Tenant as a
reimbursement of Tenant’s costs to relocate to the Building.

 

46. Workout Facility. Landlord agrees to allow four (4) Tenant employees to use
the facility at no cost for the first 24 months of the lease term and $25.00 per
month per user for the remainder of the lease term.

 

47. Monument Signage. During the entire term of the lease, Landlord grants to
Tenant the right, at Tenant’s sole cost and expense, to place its company name
on the Building’s monument signage. The parties agree to mutually cooperate
concerning the placement and size of Tenant’s signage (not to be less than the
proportionate size of Tenant’s Premises) on the monument, which shall require
the mutual consent of Landlord and Tenant.           

 

48. Special Provisions. Exhibits “A”,“B”,“C”,“D”,“E”,“F”, Rider No. 101 and
Rider No. 201.

 

 

LANDLORD:

TR LBJ CAMPUS PARTNERS, L.P.,

a Georgia limited partnership

 

 

By:

Thompson Realty Development Corporation,

a Texas corporation

 

 

 

By:

/s/ W.T. Field

 

 

W.T. Field, President

 

 

 

 

 

TENANT:

American CareSource Holdings, Inc.,

a Delaware corporation

 

 

 

 

By:

/s/ David S. Boone

 

Name:

David S. Boone

 

Title:

Chief Operating Officer and Chief Financial Officer

 

 

10

 



 

 

EXHIBIT "A"

 

SITE PLAN

 

American Caresource Holdings, Inc.

Galleria Crossing I

5429 LBJ Freeway

Suite 700

Dallas, Texas 75240

 

Premises:      9,349 rentable square feet

 

Growth Area: 16,211 rentable square feet

 

 

11

 



 

 



 

EXHIBIT "B"

 

RENTAL ESCALATION - OPERATING EXPENSES AND ELECTRICAL COSTS

 

 

In addition to the basic rental payable by Tenant in accordance with Paragraph
1(e) of this lease, Tenant shall pay additional rent determined as follows:

 

(a) For the purposes of this provision, the term "Basic Cost" shall mean any and
all costs, expenses and disbursements of every kind and character (subject to
the limitations set forth below) (specifically excluding leasing commissions,
attorney's fees, costs, and disbursements and other expenses incurred in
connection with leasing, renovating or improving space for tenants, and costs
incurred in leasing disputes) which Landlord shall incur, pay or become
obligated to pay in connection with the ownership of any estate or interest in,
operation, maintenance, repair, replacement, and security of the Building,
determined in accordance with generally accepted accounting principles
consistently applied, including but not limited to the following:

 

(i) Normal and customary wages and salaries (including management fees not to
exceed 5%) of all employees engaged in the operation, repair, replacement,
maintenance, and security of the Building, including taxes, insurance, and
benefits relating thereto.

 

(ii) All normal and customary supplies and materials used in the operation,
maintenance, repair, replacement, and security of the Building.

 

(iii) Annual cost of all capital improvements made to the Building which
although capital in nature can reasonably be expected to reduce the normal
operating costs of the Building, as well as all capital improvements made in
order to comply with any statutes, rules, regulations or directives hereafter
promulgated by a governmental authority relating to energy, conservation, public
safety or security, as amortized over the useful life of such improvements by
Landlord for federal income tax purposes.

 

(iv) Cost of all utilities.

 

(v) Cost of all maintenance and service agreements on equipment, including alarm
service, window cleaning and elevator maintenance.

 

(vi) Cost of casualty and liability insurance applicable to the Building and
Landlord's personal property used in connection therewith.

 

(vii) All taxes, assessments and governmental charges, whether federal, state,
county or municipal, and whether they be by taxing districts or authorities
presently taxing or by other, subsequently created or otherwise, and any other
taxes, assessments or other governmental charges attributable to the Building or
its operation, excluding, however, federal and state taxes on income.

 

(viii) Cost of repairs and general maintenance of the Building.

 

(ix) Cost of service or maintenance contract with independent contractors for
the operation, maintenance, repair, replacement, or security of the Building.

 

There are specifically excluded from the definition of the term "Basic Cost"
expenses for capital improvements made to the Building, other than capital
improvements described in subparagraph (iii) above and except for items which,
though capital for accounting purposes, are properly considered maintenance and
repair items, such as painting of common areas, replacement of carpet in
elevator lobbies, and the like; expenses for repair, replacements and general
maintenance paid by proceeds of insurance or by Tenant or other third parties,
and alterations attributable solely to tenants of the Building other than
Tenant; interest, amortization or other payments on loans to Landlord, whether
secured or unsecured; depreciation of the Building; legal expenses; costs of
environmental cleanup, costs to comply with applicable laws in effect on the
date hereof, and income, excess profits or franchise taxes or other such taxes
imposed on or measured by the income of the Landlord from the operation of the
Building. Additionally, electrical service costs paid separately pursuant to (c)
below are excluded from the definition of the term “Basic Cost”.

 

(b) Tenant shall during the term of this lease pay as additional rent an amount
(the "Excess") equal to (i) the total amount of Basic Costs for a calendar year,
divided by the rentable area of the Building, and multiplied by the rentable
area of the Premises minus (ii) the product of the "Basic Costs Stop"
(hereinafter defined) multiplied by the rentable area of the Premises. Basic
Cost Stop is herein defined to be the quotient of the Basic Cost applicable to
the Premises per calendar year 2006 divided by the number of square feet of
rentable area in the Premises. Landlord may collect such additional rent in
arrears on a calendar year basis. Beginning with January 1, 2007, and on each
January 1 thereafter, Landlord shall also have the option to make a good faith
estimate of the Excess for each upcoming calendar year and upon thirty (30)
days' written notice to Tenant may require the monthly payment of such
additional rent equal to 1/12 of such estimate. Any amounts paid based on such
an estimate shall be subject to adjustment pursuant to subparagraph (c) when
actual Basic Cost is available for each calendar year. For the purposes of
calculating the additional rental payable hereunder with respect to any
fractional calendar year during the term of this lease, Landlord may either (i)
estimate Basic Cost for the portion of the lease term during such partial year,
or (ii) estimate Basic Cost for the entire calendar year and reduce the same to
an amount bearing the same proportion to the full amount of estimated Basic Cost
for such year as the number of days in such fractional calendar year bears to
the total number of days in such full calendar year.

 

12

 



 

 

(c) In addition to the Excess defined in (b) above, Tenant shall also pay during
the term of this lease as additional rent “Tenant’s Share” (hereinafter defined)
of the following costs incurred by Landlord which are directly attributable or
reasonably allocable to the Building (collectively, “Electrical Costs”): (i)
electrical service used in the operation, maintenance, and use of the Project;
(ii) sales, use, excise and other taxes assessed by governmental authorities on
electrical services supplied to the Project; and (iii) other reasonable costs of
providing electrical services to the Project. “Tenant’s Share” is defined to be
the number of square feet of rentable area in the Premises divided by the number
of square feet of rentable area in the Building. Tenant shall, with each monthly
installment of basic rental, pay Landlord’s monthly estimate of Tenant’s Share
of Electrical Costs; provided, however, Tenant, at its option and at Tenant’s
cost, may elect to have Landlord install a submeter for the Premises, in which
event Tenant’s share of Electrical Costs shall be based on the submeter usage.

(d) By April 1 of each calendar year during Tenant's occupancy, or as soon
thereafter as practical, Landlord shall furnish to Tenant a statement of
Landlord's actual Basic Cost for the previous year adjusted as provided in
subparagraph (d). If for any calendar year additional rent collected for the
prior year as a result of Landlord's estimate of Basic Cost is in excess of the
additional rent actually due during such prior year, then Landlord shall refund
to Tenant any overpayment. Likewise, Tenant shall pay to Landlord, on demand,
any underpayment with respect to the prior year.

 

(e) With respect to any calendar year or partial calendar year during the term
of this lease in which the Building is not occupied to the extent of ninety-five
percent (95%) of the rentable area thereof, the Basic Cost for such period
shall, for the purposes hereof, be increased to the amount which would have been
incurred had the Building been occupied to the extent of ninety-five percent
(95%) of the rentable area thereof.

 

(f) If any amounts which become due by reason hereof are not paid by the 5th day
following the day on which they are due, a service charge of 10% of such rental
escalation amount shall become due and payable in addition to such rental
escalation. Such service charge is for the purpose of reimbursing Landlord for
the extra costs and expenses incurred in connection with the handling and
processing of late rental escalation payments.

 

 

13

 



 

 



EXHIBIT "C"

 

WORK LETTER AGREEMENT

 

American Caresource Holdings, Inc.

5429 LBJ Freeway

Suite 700

Dallas, Texas 75240

 

Re:

Suite 700, 5429 LBJ Freeway, Dallas, Texas 75240.

 

Gentlemen:

 

You (hereinafter referred to as "Tenant") and we (hereinafter referred to as
"Landlord") are executing, simultaneously with this "Work Letter Agreement"
(herein so called), a written lease (the "Lease") covering the space referred to
above (hereinafter called the "Premises").

 

To induce Tenant to enter into such Lease (which is hereby incorporated by
reference) and in consideration of the mutual covenants hereinafter contained,
Landlord and Tenant mutually agree as follows:

 

1.            Final Plans. Landlord agrees to provide, by Landlord's designated
space planner, architect and/or engineer, the following Building Standard
(hereinafter defined) space plans and architectural and mechanical drawings and
specifications (hereinafter collectively referred to as the "Final Plans"), to
be drawn for the Premises on Tenant's behalf and such Final Plans shall be in
accordance with the attached “Preliminary Space Plan” prepared by Entos Design:

 

(a)           Complete Building Standard "Space Plans" (herein so called) for
the layout of the Premises;

 

(b)           Complete, finished and detailed 1/8 inch scale architectural
drawings and specifications for Tenant's partition layout, reflected ceiling,
telephone and electrical outlets, and finish schedule for the work to be done by
Landlord under Paragraph 3 hereof (the "Construction Plans"); and

 

(c)           Complete Building Standard mechanical plans and specifications
where necessary for installation of normal air conditioning system and duct work
and heating and electrical facilities for the work to be done by Landlord under
Paragraph 3 hereof (the "MP & E Plans").

 

Landlord shall pay all costs of preparing the Final Plans.

 

2.            Preparation of Final Plans; Changes to Final Plans. Tenant
covenants and agrees to furnish to Landlord all information necessary for the
preparation of each of the Space Plans, the Construction Plans and the M P & E
Plans on or before June 15, 2006. Subject to the provisions of Section 3 above,
Landlord will cause the Space Plans, the Construction Plans, and the M P & E
Plans to be prepared from such information and will submit such plans to Tenant.
Within ten (10) days after receipt thereof, Tenant shall approve the Space
Plans, Construction Plans and M P & E Plans or indicate what changes, if any,
that it desires to make. Such proposed changes, if any, shall be submitted to
Landlord in writing for Landlord's written approval. If within ten (10) days
after receipt thereof, Tenant fails to approve any of the Space Plans,
Construction Plans and M P & E Plans or if Tenant fails to propose in writing
any changes to be made to such Space Plans, Construction Plans and M P & E
Plans, then Tenant shall be deemed to have approved each of same. Any redrawing
of all or any of the Final Plans occasioned by Tenant after Tenant's approval
(or deemed approval) thereof as well as any changes requested by Tenant in
connection with its initial review of the Final Plans which are agreed to by
Landlord shall be at Tenant's sole cost and expense.

 

3.            Obligations Contingent.        Tenant has represented that the
Premises will need to be improved to meet Tenant’s needs and such build out
shall conform to the Preliminary Space Plan which shall use Building Standard
materials and finishes which shall also include supplemental HVAC, raised
flooring, sound attenuation in specific area and upgraded locking system.
Landlord’s obligations hereunder to incur the costs associated with preparation
of Final Plans and construction of improvements are contingent upon these
representations remaining true and upon Landlord’s reasonable right to approve
the Final Plans. If Landlord, in its reasonable discretion, disapproves the
Final Plans, the Lease shall terminate automatically and neither Landlord nor
Tenant shall have any further rights or obligations hereunder or under the
Lease.

 

4.            Construction of Improvements. Subject to each of Paragraph 2 and
Paragraph 28 of the Lease, provided that Tenant has not committed an event of
default pursuant to Paragraph 20 of the Lease, Landlord agrees to cause the
improvements to the Premises to be constructed pursuant to and in substantial
accordance with the Final Plans which landlord shall have reasonable approval
rights thereon. The construction of such improvements in the Premises shall be
at Landlord's sole cost and expense. The timing of such construction will be
structured to achieve delivery of space in accordance with Paragraph 2 of the
Lease. Tenant acknowledges that all work done in the Premises pursuant to this
Work Letter Agreement shall be performed by a contractor (and such
subcontractors, suppliers and laborers) designated by Landlord, in Landlord's
sole discretion. Upon substantial completion of the work to be done by Landlord
Landlord shall deliver to Tenant an application for a final Certificate of
Occupancy. Tenant shall promptly apply for such Certificate of Occupancy and
receipt thereof will be a condition precedent to the Commencement Date.
Completion of minor finish and punch-list items are specifically not a condition
precedent to the Commencement Date.

 

5.

Condition of Premises. The Premises has been previously improved.

 

 

14

 



 

 

6.            Modifications. To the extent that the Final Plans call for any
modifications (herein "Modifications") the costs of such Modifications shall be
borne solely by Landlord. By way of example, and not by way of limitation, the
following shall each be examples of Modifications:

 

(a)           Any modifications to the existing sprinkler system, or the moving
of existing sprinkler heads, or the installation of additional sprinkler heads.

 

(b)           Any modifications to the existing HVAC system, the moving of the
existing duct work and/or diffusers, or the installation of additional duct work
and/or diffusers.

 

(c)           Any rewiring of existing junction boxes, relocation of existing
junction boxes, or installation of additional junction boxes.

 

7.            Building Standard. Tenant shall be required to use, and the Final
Plans shall specify Building Standard (a) light fixtures, (b) doors, (c) ceiling
tiles, and (d) hardware throughout the Premises and the costs of purchasing,
transporting and installing each of the foregoing Building Standard items shall
be borne solely by Landlord. Whenever the term "Building Standard" is used in
this Work Letter Agreement, it shall mean the exclusive type, brand, quality,
and/or quantity of materials Landlord designates from time to time to be the
quality or quantity to be used in the Building.

 

 

8.

Payment of Costs; Credit. Intentionally deleted.

 

9.            Delays. It is agreed that, notwithstanding the provisions of
Paragraph 2 of the Lease, waiving Tenant's obligation for the payment of rental
under Paragraph 1(f) of the Lease until the date on which Landlord can deliver
possession of the Premises, if Landlord shall be delayed in substantially
completing the work to be performed by Landlord pursuant to this Work Letter
Agreement as a result of:

 

(a)           Tenant's failure to timely furnish information or specifications
in accordance with Paragraph 2 above; or

 

(b)           Tenant's request for materials, finishes or installations other
than Landlord's Building Standard; or

 

(c)           Tenant's changes in or modifications to any plans and
specifications or any of the Final Plans; or

 

(d)           The performance of any work in the Premises by a person, firm or
corporation employed by Tenant; (all such persons, firms or corporations being
subject to the approval of Landlord);

 

Tenant's obligation for payment of rental under the Lease (as affected by such
waiver) shall be accelerated by the number of days of such delay.

 

10.          Entry by Tenant's Agents. Landlord will permit Tenant and its
agents to enter the Premises prior to the date specified for the commencement of
Tenant's occupancy under the Lease, in order that Tenant may perform through its
own contractors (to be first approved by Landlord) such other work and
decorations as Landlord may approve at the same time that Landlord's contractors
are working in the Premises. The foregoing license to enter prior to the
commencement of the lease term, however, is conditioned upon Tenant's workmen
and mechanics working in harmony and not interfering with the labor employed by
Landlord, Landlord's mechanics or contractors or by any other tenant or their
contractors. Such license is further conditioned upon workers' compensation and
public liability insurance for bodily injury and property damage, all in amounts
and with companies and on forms satisfactory to Landlord, being provided and at
all times maintained by Tenant's contractors engaged in the performance of the
work, and certificates of such insurance being furnished to Landlord prior to
proceeding with the work. If at any time such entry shall cause disharmony or
interference therewith, this license may be withdrawn by Landlord upon
forty-eight (48) hours written notice to Tenant. Such entry conditions shall be
deemed to be under all of the terms, covenants, provisions and conditions of the
Lease except as to the covenant to pay rent. Landlord shall not be liable in any
way for any injury, loss or damage which may occur to any of Tenant's
decorations or installations so made prior to commencement of the lease term,
the same being solely at Tenant's risk, and Tenant shall hold Landlord harmless
from any claim, demand or action arising from activities of Tenant's
contractors, workmen or mechanics.

 

If the foregoing correctly sets forth our understanding, kindly acknowledge your
approval in the space provided below whereupon this work letter shall become a
binding agreement between us.

 

Yours very truly,

 

 

TR LBJ CAMPUS PARTNERS, L.P.,

a Georgia limited partnership

 

 

By:

Thompson Realty Development Corporation,

a Texas corporation

 

 

By:

/s/ W.T. Field

 

 

W.T. Field, President

 

 

AGREED TO AND ACCEPTED as of the _______ day of June, 2006.

 

 

 

American CareSource Holdings, Inc.,

a Delaware corporation

 

 

 

 

By:

/s/ David S. Boone

 

Name:

David S. Boone

 

Title:

Chief Operating Officer and Chief Financial Officer

 

 

15

 



 

 

 

EXHIBIT "D"

 

BUILDING RULES AND REGULATIONS

 

1. Landlord agrees to furnish Tenant two keys to Tenant door at no charge and
two keys to entry doors requiring a $10.00 refundable deposit. Additional keys
will be furnished at a nominal charge.

 

2. Tenant will refer all contractors, contractor's representatives and
installation technicians, rendering any service on or to the Premises for
Tenant, to Landlord for Landlord's approval and supervision before performance
of any contractual service. This provision shall apply to all work performed in
the Building including installation of telephones, telegraph equipment,
electrical devices and attachments and installations of any nature affecting
floors, walls, woodwork, trim, windows, ceiling, equipment or any other physical
portion of the Building.

 

3.

No Tenant shall at any time occupy any part of the Project as sleeping or
lodging quarters.

 

4. Tenant shall not place, install or operate on Premises or in any part of the
Project, any engine, stove or machinery or conduct mechanical operations or cook
thereon or therein (other than a microwave oven in a typical break room), or
place or use in or about Premises any explosives, gasoline, kerosene, oil,
acids, caustics, or any other inflammable, explosive, or hazardous material
without prior written consent of Landlord.

 

5. Landlord will not be responsible for lost or stolen personal property,
equipment, money or jewelry from Tenant's area or public rooms regardless of
whether such loss occurs when area is locked against entry or not.

 

6. Except for seeing-eye dogs, no birds, fowl, dogs, animals or pets of any kind
shall be brought into or kept in or about the Project.

 

7. Landlord will not permit entrance to Tenant's offices by use of pass key
controlled by Landlord, to any person at any time without permission by Tenant,
except employees, contractors, or service directly supervised or employed by
Landlord.

 

8. None of the entries, passages, doors, elevators, hallways or stairways shall
be blocked or obstructed, or any rubbish, litter, trash, or material of any
nature placed, emptied or thrown into these areas, or shall such areas be used
at any time except for ingress or egress by Tenant, Tenant's agents, employees
or invitees.

 

9. The water closets and other water fixtures shall not be used for any purpose
other than those for which they were constructed. No person shall waste water by
interfering with the faucets or otherwise.

 

10.     No person shall disturb the occupants of the Building by the use of any
musical instruments, the making of raucous noises, or other unreasonable use.

 

11.     Nothing shall be thrown out of the windows of the Building, or down the
stairways or other passages.

 

12.     Tenant shall not store any materials, equipment, products, etc., outside
the Premises as shown on the plats attached hereto.

 

13.     Tenant shall not erect any sign or other insignia upon or in any part of
the Project or other portion of the Premises without the prior written consent
of the Landlord.

 

14.     Tenant shall comply with all local and federal codes and ordinances. In
the event of fire or code problems, Tenant shall comply with such requirements.

 

15.     Tenant and its agents, employees and invitees shall observe and comply
with the driving and parking signs and markers on the Project grounds and
surrounding areas.

 

     

16.

Corridor and passage doors when not in use shall be kept closed.

 

17.     Movement in or out of the Building of furniture, office equipment, or
any other bulky or heavy materials shall be controlled by the Landlord. Landlord
will determine the method of routing of such items so as to ensure the safety of
all concerned.

 

18.     Directories will be placed by the Landlord, at Landlord's expense, in
the building and no other directories shall be permitted.

 

19.     No signs, draperies, shutters, window coverings, decorations, hangings
or obstructions of any type shall be placed on any skylights or on any doors or
windows which are visible from outside the leased premises without the prior
written consent of the Landlord.

 

20.     All locks for doors in each tenant's leased area shall be building
standard and no tenant shall place any additional lock or locks on any door in
its leased area without Building Management's written consent.

 

 

16

 



 

 

21.     Building Management shall have the authority to prescribe the weight and
manner that safes and other heavy equipment are positioned.

 

22.

Tenant space that is visible from public areas must be kept neat and clean.

 

23.     Standard climate control hours are 7 a.m. to 6 p.m., Monday through
Friday, and 8 a.m. to 12 noon on Saturday. Landlord shall adjust thermostats to
maintain building standard temperature. Tenant shall not attempt to adjust
temperature control thermostats. Window blinds should remain down and tilted at
a 45 degree angle toward the street to maintain temperatures and conserve
energy.

 

24.     Tenant will comply with all requirements necessary for the security of
the Premises both during business hours and after hours and on weekends.

 

25.     Tenants are to lock all office doors leading to corridors and to turn
out all lights at the close of their working day.

 

26.     The work of the janitor or cleaning personnel shall not be hindered by
Tenant after 6:30 p.m. The windows, doors and fixtures may be cleaned at any
time. Tenant shall provide adequate waste and rubbish receptacles, cabinets,
bookcases, map cases, etc., necessary to prevent unreasonable hardship to
Landlord in discharging its obligation regarding cleaning service.

 

27.     Employees of Landlord shall not receive or carry messages for or to any
tenant or other person nor contact with or render free or paid services to any
tenant or tenant's agent, employees or invitees.

 

28.     Landlord desires to maintain standards of environment, comfort and
convenience for its tenants. It will be appreciated if any undesirable
conditions or lack of courtesy or attention by its employees are reported
directly to Landlord.

 

29.     All tenant modifications resulting from remodeling in or to the leased
Premises must conform to the City of Dallas Building and Fire Codes and approved
by property management in writing prior to performance of the work.

 

30.     The Landlord reserves the right to rescind any of these rules and make
such other and further rules and regulations as in the judgment of Landlord
shall from time to time be needed for the safety, protection, care and
cleanliness of the Project, the operation thereof, the preservation of good
order therein, and the protection and comfort of its tenants, their agents,
employees and invitees, including but not limited to rules and regulations
regarding hours of access to the Project, which rules when made and notice
thereof given to a tenant shall be binding upon him in like manner as if
originally prescribed. In the event of any conflict, inconsistency, or other
difference between the terms and provisions of these rules and regulations and
any lease now or hereafter in effect between Landlord and any tenant in the
Building, Landlord shall have the right to rely on the term or provision in
either such lease or such Rules and Regulations which is most restrictive on
such tenant and most favorable to Landlord.

 

31.

The Building is a non-smoking building.

 

32.

Smoking is not permitted in the Premises.

 

17

 



 

 

EXHIBIT "E"

 

DESCRIPTION OF LAND

 

18

 



 

 

EXHIBIT “F”

 

PARKING AGREEMENT

 

1.           Parking Spaces. At all times during the lease term, Tenant may
lease from Landlord five (5) reserved, covered parking spaces located on the
first level of under-building garage parking (the "Reserved Parking Garage"). At
all times during the lease term, Tenant shall pay to Landlord (as provided in
Paragraph 2 below) the sum of $50.00 per month per space plus all applicable
sales taxes (the "Basic Parking Charge"). Tenant is under no obligation to rent
the five (5) reserved, covered parking spaces upon which the Basic Parking
Charge will be assessed, but if Tenant elects not to rent those spaces, Landlord
may rent them to other Tenants of the Building and Tenant will be able to
convert the reserved, covered not utilized to covered, unreserved spaces.
Landlord will provide a reasonable means of controlling access to the parking
areas within the Reserved Parking Garage, but no specific parking spaces in the
parking areas within the Reserved Parking Garage are to be provided to Tenant.
Landlord reserves the right to relocate any parking areas or spaces from time to
time, and may also use portions of the Reserved Parking Garage outside such
designated areas for free, visitor, or other parking needs of Landlord. Landlord
may make, modify and enforce rules and regulations relating to the parking of
automobiles in the Reserved Parking Garage, and Tenant will abide by such rules
and regulations. Landlord also reserves the right to increase the size of the
Reserved Parking Garage.

 

The Basic Parking Charge for five (5) covered, reserved parking spaces is abated
for the first 24 months of the initial lease term.

 

2.           Basic Parking Charge. Tenant covenants and agrees to pay Landlord
during the lease term, as additional rental hereunder, the Basic Parking Charges
hereinabove specified for each of the parking spaces leased by Tenant as
hereinabove provided, such sum to be payable monthly in advance on the first day
of each and every calendar month during the lease term. A pro rata portion of
such Basic Parking Charge shall be payable for the first partial calendar month
in the event the lease term commences on a date other than the first day of a
calendar month. Tenant's obligation to pay the Basic Parking Charges shall be
considered an obligation to pay rent for all purposes hereunder, and default in
payment of any Basic Parking Charge shall be deemed a default in payment of
rental under Paragraph 20 herein. Tenant shall be responsible for ensuring that
its employees do not park their cars in visitor parking spaces or areas, if any,
established by Landlord, or in parking spaces or areas, if any, reserved or
designated by Landlord for the use of other tenants of the Building or for other
purposes. Landlord shall not be liable or responsible for any loss of or to any
car or vehicle or equipment or other property therein or damage to property or
injuries (fatal or non-fatal), unless such loss, damages, or injury be caused by
the gross negligence or willful misconduct of Landlord, its agents, contractor,
or their employees.

 

3.           Additional Parking Spaces. Subject to availability, upon written
request by Tenant, Tenant may lease additional parking spaces in the Parking
Garage from Landlord on the same terms, conditions and charges as are specified
above; provided, however, that Landlord may terminate Tenant's right to use any
such additional parking spaces so leased upon ten (10) days' written notice to
Tenant.

 

4.           Free Unreserved Parking.       Landlord hereby grants to Tenant a
license to use, in common with Landlord and others, thirty-three (33) unreserved
parking spaces located under and/or adjacent to the Building, at no charge to
Tenant. Landlord shall have the right to charge a parking fee for amounts
levied, assessed, imposed or required to be paid to any governmental authority
on account of the parking of vehicles, including all sums required to be paid
pursuant to transportation controls imposed by the Environmental Protection
Agency under the Clean Air Act of 1970, if any, or otherwise required to be paid
by any governmental authority with respect to the parking, use or transportation
of motor vehicles, or the reduction or control of motor vehicle pollution.

 

If requested by Landlord, Tenant shall notify Landlord of the license plate
number, year, make and model of the automobiles entitled to use such parking
spaces and if requested by Landlord, such automobiles shall be identified by
automobile window stickers provided by Landlord, and only such designated
automobiles shall be permitted to use such parking spaces.

 

The parking spaces are provided solely for the accommodation of Tenant and
Landlord assumes no responsibility or liability of any kind whatsoever from
whatever cause with respect to the automobile parking areas, including adjoining
streets, sidewalks, driveways, property and passageways, or the use thereof by
Tenant of Tenant’s representatives.

 

 

19

 



 

 

RIDER NO. 101

 

OPTION TO EXTEND

 

Tenant at its option may extend the term of this Lease for up to two (2)
extension term(s) of five (5) years (each) by serving written notice thereof
upon Landlord at least six (6) months before the expiration of the initial Lease
Term (or any extension term), provided that at the time of such notice and at
the commencement of such extended term, no uncured event of default, as defined
in Section 20 of this Lease, shall have occurred. Upon the service of such
notice and subject to the conditions set forth in the preceding sentence, this
Lease shall be extended without the necessity of the execution of any further
instrument or document. Such extended term shall commence upon the expiration
date of the initial Lease Term (or the prior extension term), expire upon the
annual anniversary of such date five (5) years thereafter, and be upon the same
terms, covenants, and conditions as provided in this Lease for the initial term,
except that the Base Rent payable during each extended term shall be at the
prevailing rate (the "Market Rate") for comparable space in office buildings
comparable to the Building located in the same submarket in Dallas County,
Texas, taking into consideration quality of construction and finish of the
Building, the ease of accessibility to the Building from major thoroughfares,
and the availability of free parking associated with the Building, at the
commencement of each such extended term, which new Base Rent shall be adjusted
as provided in and under this Lease. Any termination of this Lease during the
initial term (or any extension term) shall terminate all rights of extension
hereunder. Any assignment or subletting by Tenant pursuant to Section 11 of this
Lease shall terminate the option(s) of Tenant contained herein. Notwithstanding
the foregoing, in no event shall the Base Rent for any extension term be less
than the Base Rent during the last year of the initial term (or the prior
extension term).

 

 

20

 



 

 

RIDER NO. 201

 

SUBORDINATE RIGHT OF FIRST REFUSAL

 

Provided this Lease is then in full force and effect and no event of default, as
defined in Paragraph 20 of this Lease, shall have occurred and subject to the
rights of existing tenants, Tenant shall have the right of first refusal as
hereinafter described to lease all or any part of the space (the "Right of First
Refusal Space") containing approximately 16,211 square feet of Rentable Area and
which is labeled on Exhibit A to this Lease as the "Growth Area" at such time as
Landlord engages in negotiations with a prospective tenant, such Right of First
Refusal is subject to similar rights contained in existing leases, exercisable
at the following times and upon the following conditions:

 

1.           If Landlord enters into a bona-fide letter of intent with a
prospective tenant to lease all or any part of the Right of First Refusal Space
within the first six (6) months of the initial lease term, Landlord shall notify
Tenant of such fact and Tenant shall lease the space at the same terms and
conditions as the primary lease except that the tenant improvements allowance
shall be prorated to reflect the remaining term of the lease.

 

2.           If Landlord enters into negotiations with a prospective tenant to
lease all or any part of the Right of First Refusal Space, Landlord shall notify
Tenant of such fact and shall include in such notice the rent, term, and other
terms (including finish out) at which Landlord is prepared to offer such Right
of First Refusal Space to such prospective tenant. Tenant shall have a period of
ten (10) days from the date of delivery of the notice to notify Landlord whether
Tenant elects to exercise the right granted hereby to lease the pertinent
portion of the Right of First Refusal Space. If Tenant fails to give any notice
to Landlord within the required ten (10) day period, Tenant shall be deemed to
have waived its right to lease the pertinent portion of the Right of First
Refusal Space.

 

3.           If Tenant so waives its right to lease the pertinent portion of the
Right of First Refusal Space (either by giving written notice thereof or by
failing to give any notice), Landlord shall have the right to lease all or the
applicable portion of the Right of First Refusal Space to the prospective tenant
at substantially the same terms and conditions as the Landlord notification and
upon the execution of such lease between Landlord and the prospective tenant
this Right of First Refusal shall thereafter be null, void and of no further
force or effect.

 

4.           If Landlord does not enter into a lease with such prospective
tenant covering all or the applicable portion of the Right of First Refusal
Space, Landlord shall not thereafter engage in other lease negotiations with
respect to the Right of First Refusal Space without first complying with the
provisions of this Rider No. 201.

 

5.           Upon the exercise by Tenant of its right of first refusal as
provided in this Rider No. 201, Landlord and Tenant shall, within ten (10) days
after Tenant delivers to Landlord notice of its election, and commence
diligently pursuing a lease covering, or at Landlord's option amend this Lease
to cover, the Right of First Refusal Space for the rent, for the term, and
containing such other terms and conditions as Landlord notified Tenant pursuant
to paragraph 1 above.

 

6.           Any assignment or subletting by Tenant pursuant to Paragraph 11 of
this Lease shall terminate the right of first refusal of Tenant contained
herein.

 

 

 

 

 

 

 

 

21

 

 

 